MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                               May 14 2020, 8:59 am

court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Matthew J. McGovern                                     Robert J. Palmer
Anderson, Indiana                                       May Oberfell Lorber
                                                        Mishawaka, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Bradley Crawford,                                       May 14, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        19A-DC-2152
        v.                                              Appeal from the Pulaski Circuit
                                                        Court
Stephanie M. Crawford,                                  The Honorable Mary C. Welker,
                                                        Judge
Appellee-Respondent.                                    Trial Court Cause No.
                                                        66C01-1703-DC-10



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-2152 | May 14, 2020                     Page 1 of 9
                                 STATEMENT OF THE CASE
[1]   Appellant-Petitioner, Bradley Crawford (Husband), appeals the trial court’s

      Order in favor of Appellee-Respondent, Stephanie Crawford (Wife), holding

      that a Joint Revocable Living Trust (Trust) amended the parties’ Premarital

      Agreement. 1.


[2]   We affirm.


                                                       ISSUE
[3]   Husband raises three issues on appeal, one of which we find dispositive and

      which we restate as: Whether the trial court erred by determining that the Trust

      amended the parties’ Premarital Agreement.


                       FACTS AND PROCEDURAL HISTORY
[4]   On March 22, 2002, a day before their wedding, Husband instructed Wife to go

      to his lawyer’s office to sign the Premarital Agreement setting forth their

      individual assets and providing that neither had any interest in the property of

      the other during their marriage, divorce, or death. Attached to the Premarital

      Agreement was an exhibit, listing all of Husband’s and Wife’s premarital assets.

      Husband’s assets included a retirement account of $520,000, an Edward Jones



      1
        The parties titled the Premarital Agreement as an antenuptial agreement. For over a century, Indiana
      courts have referred to premarital agreements as “antenuptial” agreements. See McNutt v. McNutt, 116 Ind.
      545, 19 N.E. 115 (1888). They have continued to do so even after the Act’s codification. See Schmidt v.
      Schmidt, 812 N.E.2d 1074 (Ind. Ct. App. 2004). However, in the Act, the term “premarital agreement” is
      used throughout. See Ind. Code § 31-11-3-2. Because the Act is applicable to this case, we will use the term
      premarital agreement throughout this opinion.

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2152 | May 14, 2020                      Page 2 of 9
      account of $220,000, a checking account with a balance of $100,000, a house

      with $150,000 in equity, a dental practice valued at $50,000, two trucks

      collectively valued at $37,000, two boats collectively valued at $20,000,

      furnishings with an estimated market value of $3,000, and a sixteen acre tract of

      land in Fulton County valued at $13,000. Wife’s assets included a house with

      $15,000 in equity, furniture valued at $1,000, a tanning bed valued at $1,000,

      and jewelry valued at $5,000.


[5]   At the time the parties got married, Wife was seven months pregnant and was

      working at Husband’s dental practice in Pulaski County, Indiana. Wife

      eventually sold her house and the proceeds were deposited into Husbands’

      dental practice checking account. Wife’s other assets such as the tanning bed

      and furniture were lost in a fire. Twelve years later, on October 21, 2014, the

      parties jointly executed the Trust, identifying Husband and Wife as trustors, co-

      trustees, and lifetime beneficiaries, and funding the Trust with three parcels of

      land, and all their tangible and intangible personal property. At the time the

      Trust was executed, Husband had retained most of his premarital assets.


[6]   In January 2017, the parties separated, and on March 17, 2017, Husband filed a

      petition for dissolution of the marriage and sought to enforce the Premarital

      Agreement. On September 29, 2017, Wife filed a motion for summary

      judgment, seeking the exclusion of the parties’ Premarital Agreement from the

      dissolution proceedings. Wife argued that she was unconscionably

      disadvantaged by the Premarital Agreement since she was unaware of what she

      had executed. Secondly, Wife claimed that the Trust revoked or amended the

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2152 | May 14, 2020   Page 3 of 9
Premarital Agreement since it was executed later in time and contrary to the

intent of the Premarital Agreement as it included premarital property in the

Trust. Husband filed his response to Wife’s motion on December 1, 2017, to

which Wife responded in turn. On December 5, 2017, the trial court denied

Wife’s summary judgment motion after determining that there were genuine

issues of material fact, and it scheduled a hearing to determine the validity of

the Premarital Agreement and the effect of the Trust on the dissolution

proceedings. Following a hearing, on May 3, 2018, the trial court entered the

following Order:


        The [c]ourt initially reads [the Premarital Agreement] and [the]
        Trust and confines itself to the four corners of those documents.
        It is as though [the Premarital Agreement] and [the] Trust were
        created in a vacuum twelve years apart. [The Premarital
        Agreement] by its language acknowledged that the relationship
        between [Husband] and [Wife] might not be cemented for life:
        “This agreement is not created for any purpose which would
        create disharmony or cast doubt on the love and affection the
        parties have for each other, but only to define property rights
        during the marriage in the event of a Dissolution of Marriage or
        [D]eath.” Attached to [the Premarital Agreement] were two
        handwritten pages listing various items of property and certain
        debts. Those two pages are consolidated into one page and
        attached to this order as “Exhibit A.” The attachments include
        among other items as assets[,] [Husband’s] retirement account of
        $520,000.00, an Edward Jones account of $220,000.00, and a
        checking account of $100,000.00.


        Twelve years later [the] Trust was created by the parties. It does
        not acknowledge [the Premarital Agreement]. It reflects unity
        and a cemented relationship, even if it were created for estate
        planning purposes. Both [Husband] and [Wife] are designated as
Court of Appeals of Indiana | Memorandum Decision 19A-DC-2152 | May 14, 2020   Page 4 of 9
        trustors, co-trustees, and lifetime beneficiaries. As lifetime
        beneficiaries, they are designated as “recipients of the trust
        benefits for and during their natural lives . . .” They attached as
        their “Exhibit A” property listed as the initial trust property. The
        [c]ourt now copies that list and attaches a copy of it to this
        [O]rder as its “Exhibit B.” [The] Trust provides “that property
        (as listed in their Exhibit A) shall be held and disposed of by Co-
        Trustees on the terms stated in this Trust.” Their Exhibit A on
        its face appears exhaustive. There is no evidence that any
        property was otherwise reserved. [The Premarital Agreement]
        attachments detailed three types of accounts as intangible
        personal property. [The] Trust’s attachment lists intangible
        personal property without specificity as “All bank account, cash
        monies, stocks and bonds.” There is no basis for the [c]ourt to
        believe from the four corners of [the] Trust that it would not
        include the Edward Jones account and retirement account within
        the list of “All bank accounts, cash monies, stocks and bonds.”
        Twelve years earlier those two accounts were in existence, and
        there is no evidence of stocks and bonds apart from those two
        accounts. The [c]ourt concludes that those two accounts were
        within the definition of “All bank accounts, cash monies, stocks
        and bonds.” The only exception the [c]ourt would believe
        applicable would be the status of the accounts if, by their very
        nature, they were covered by a law of exclusion such as exists
        with military pensions.


        The court finds and concludes that [the] Trust trumps [the
        Premarital Agreement], being later in time, and totally contrary
        in philosophy and intent of [the Premarital Agreement],
        reflecting a unity of trust, understanding, and joint control.
        Pulling these separate assets into a trust of unified control is
        comparable to a separate asset such as a separately titled account
        of insurance proceeds being comingled and re-titled jointly,
        which would pull it into the marital estate for consideration.
        [The] Trust is in essence a written agreement signed by both
        parties to Agreement which amends or revokes [the Premarital

Court of Appeals of Indiana | Memorandum Decision 19A-DC-2152 | May 14, 2020   Page 5 of 9
        Agreement] as recognized in Indiana Code [section] 31-11-3-7.
        [The Premarital Agreement] recognized and preserved individual
        estates as they existed at the time of the marriage, both during the
        lifetimes of the parties and upon their deaths. Twelve years later
        [the] Trust pulled those separate estates into [the] Trust and
        essentially provided for a present joint interest with joint control
        in all assets of the parties and a future interest in one-half of all of
        the parties’ assets upon the death of one of them, with the power
        to dispose of those assets constituting that one half interest during
        the lifetime of that surviving party. Article V of [the] Trust
        appears to recognize that “pension, profit sharing, or Keogh
        benefits, of any Individual Retirement Accounts benefits, or of
        any other retirement plan benefits,” may be part of [the] Trust.
        Because of the conclusion that all of the property of the parties is
        therefore a part the marital estate for disposition, which includes
        the retirement and, Edward Jones accounts, the validity of [the
        Premarital Agreement] becomes moot. Of course, all of the
        considerations for disposition remain as would exist in any
        dissolution of marriage case.


        It is, therefore, ordered, adjudged, and decreed that all of the
        assets included in the Joint Revocable Living Trust (Trust) of
        [Husband] and [Wife] dated October 21, [2014], including the
        retirement account and the Edwards Jones account, be, and they
        hereby are, included in the marital estate, subject to all of the
        considerations for disposition remaining applicable.


(Appellant’s App. Vol. II, pp. 193-96). On May 17, 2018, Husband filed a

motion for interlocutory appeal and Wife filed her response on May 23, 2018.

The trial court certified the ruling on Husband’s motion, but we denied his

motion. On January 24, 2019, Husband filed a motion with the trial court to

reconsider its Order that the Premarital Agreement was invalid since the Trust

amended it. During the final hearing, the trial court denied Husband’s motion

Court of Appeals of Indiana | Memorandum Decision 19A-DC-2152 | May 14, 2020   Page 6 of 9
      to reconsider. On April 29, 2019, the trial court issued an order dissolving the

      parties’ marriage. Husband subsequently filed a motion to correct error on the

      trial court’s order reaffirming that the Trust invalidated the Premarital

      Agreement by the amendment. Husband’s motion was subsequently denied.


[7]   Husband now appeals. Additional information will be provided as necessary.


                              DISCUSSION AND DECISION
[8]   Husband appeals from the trial court’s denial of his motion to correct error.

      Generally, we review a trial court’s ruling on a motion to correct error for an

      abuse of discretion. City of Indianapolis v. Hicks, 932 N.E.2d 227, 230 (Ind. Ct.

      App. 2010), trans. denied. However, to the extent the issues raised on appeal are

      purely questions of law, our review is de novo. Id. In his motion to correct error

      pursuant to Indiana Trial Rule 59, Husband requested that the trial court vacate

      its prior ruling that the Premarital Agreement was invalid since the Trust

      amended it.


[9]   We begin our analysis by noting that premarital agreements are legal contracts

      by which parties entering into a marriage relationship attempt to settle the

      interest of each party in the property of the other during the course of the

      marriage and upon its termination by death or other means. Boetsma v. Boetsma,

      768 N.E.2d 1016, 1020 (Ind. Ct. App. 2002), trans. denied. “To interpret a

      contract, a court first considers the parties’ intent as expressed in the language

      of the contract.” Schmidt v. Schmidt, 812 N.E.2d 1074, 1080 (Ind. Ct. App.

      2004). “The court must read all of the contractual provisions as a whole to

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2152 | May 14, 2020   Page 7 of 9
       accept an interpretation that harmonizes the contract’s words and phrases and

       gives effect to the parties’ intentions as established at the time they entered the

       contract.” Id. If the terms of the contract are unambiguous, “the intent of the

       parties must be determined from the four corners of the document.” Id.


[10]   Wife maintains that the Trust, as executed, amended the Premarital

       Agreement. Indiana Code section 31-11-3-7 provides that after marriage, a

       premarital agreement may be amended or revoked only by a written agreement

       signed by the parties. In the present case, when the parties executed the

       Premarital Agreement, they attached two handwritten pages listing all of their

       individual premarital assets. Husband’s premarital assets included a retirement

       account of $520,000, an Edward Jones account of $220,000, a checking account

       with a balance of $100,000, a house with $150,000 in equity, a dental practice

       valued at $50,000, two trucks collectively valued at $37,000, two boats

       collectively valued at $20,000, furnishings with an estimated market value of

       $3,000, and a sixteen acre tract of land in Fulton County valued at $13,000.

       Wife’s premarital assets included a house with $15,000 in equity, furniture

       valued at $1,000, a tanning bed valued at $1,000, and jewelry valued at $5,000.


[11]   Twelve years into their marriage, Wife had sold her house and the proceeds

       were deposited into Husbands’ checking account. Wife’s other assets such as

       the tanning bed and furniture were lost in a fire. Husband had retained most of

       his premarital assets, and the parties had jointly acquired other assets during

       their marriage. When the parties executed the Trust, they initially funded the

       Trust with three parcels of land which included Husband’s sixteen acre tract of

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2152 | May 14, 2020   Page 8 of 9
       land located in Fulton County, and they also transferred to the Trust, their

       tangible and intangible personal property which included all of the parties’ bank

       accounts, cash, stocks, and retirement accounts.


[12]   Turning to the question of whether the Trust was an amendment of the

       Premarital Agreement, while the parties did not specifically reference the

       Premarital Agreement in the Trust, or indicate the Trust was an amendment of

       the Premarital Agreement, the Trust, as executed, was contrary to the

       philosophy and intent of the Premarital Agreement, which was to preserve the

       parties’ premarital assets during their marriage, divorce, or death. In particular,

       the Trust pulled the parties’ separate premarital estates into the Trust, and it

       provided the parties with joint and equal control over all assets transferred into

       the Trust. We agree with Wife’s position that pursuant to Indiana Code section

       31-11-3-7, the Trust, which was a subsequent written agreement, signed by both

       parties, appears to have unilaterally disavowed the Premarital Agreement, and

       therefore the Trust was an amendment of the Premarital Agreement. Here, we

       find no abuse of the trial court’s discretion, and we therefore affirm the trial

       court’s denial of Husband’s motion to correct error.


                                            CONCLUSION
[13]   For the foregoing reasons, we hold that the trial court did not abuse its

       discretion by determining that the Trust amended the Premarital Agreement.


[14]   Affirmed.


[15]   Mathias, J. and Tavitas, J. concur
       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2152 | May 14, 2020   Page 9 of 9